Citation Nr: 0942509	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  02-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar 
paravertebral myositis, lumbar polyradiculopathy, 
fibromyositis, degenerative joint disease of the lumbar 
spine, spondylosis, spondylolisthesis of L5-S1, and spinal 
canal stenosis of L4-L5 (also claimed as arthritis).

2.  Entitlement to service connection for cervical myositis, 
cervical polyradiculopathy, fibromyositis, bilateral C7 
radiculopathy and mixed sensory motor polyneuropathy, 
degenerative joint disease of the intervertebral disc at C6-
C7, and calcification of the ligamentum nuchae.

3.  Entitlement to an initial disability rating in excess of 
30 percent for duodenal ulcer disease, gastritis and 
duodenitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1954.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
that, in pertinent part, denied service connection for 
disabilities of the cervical and lumbar segments of the spine 
(detailed above).  Service connection for a stomach 
disability, to include gastritis and a history of peptic 
ulcer disease, was also denied in a January 2003 rating 
decision.  The Veteran timely appealed.

In December 2002, the Veteran testified during a hearing 
before RO personnel.  In October 2005, the Veteran withdrew 
his prior request for a Board hearing, in writing.

In October 2007, the Board remanded the matters for 
additional development.

In July 2009, VA's Appeals Management Center (AMC) granted 
service connection for duodenal ulcer disease, gastritis and 
duodenitis, which is a total grant of the benefit sought.  
That matter is no longer in appellate status.

The issue of an initial disability rating in excess of 30 
percent for duodenal ulcer disease, gastritis and duodenitis, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the AMC, in Washington, DC.




FINDINGS OF FACT

1.  Disabilities of the lumbar segment of the spine were 
first demonstrated many years after service and are not 
related to a disease or injury during active service; and 
degenerative joint disease of the lumbar spine was not 
manifested within the first post-service year.

2.  Disabilities of the cervical segment of the spine were 
first demonstrated many years after service and are not 
related to a disease or injury during active service; and 
degenerative joint disease of the cervical spine was not 
manifested within the first post-service year.


CONCLUSIONS OF LAW

1.  Disabilities of the lumbar segment of the spine were not 
incurred or aggravated in service, and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Disabilities of the cervical segment of the spine were 
not incurred or aggravated in service, and arthritis may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through December 2001, March 2006, and November 2007 letters, 
the RO or AMC notified the Veteran of elements of service 
connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  There is no indication that 
pertinent outstanding available records have not been 
obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2009).

The Veteran contends, in essence, that service connection for 
disabilities of the cervical and lumbar segments of the spine 
is warranted on the basis that he was injured and treated for 
neck and back pain in service, and that his disabilities had 
their onset in service.

Service treatment records contain neither manifestations nor 
complaints, nor findings of either disease or injury of the 
cervical or lumbar segments of the spine.  Records dated in 
April 1954 include a notation of "precordial pain with 
radiation, numbness down left arm, intermittent two weeks, 
aggravated when he rests after working."  Physical 
examination at that time was essentially negative.  On a 
"Report of Medical History" completed by the Veteran at the 
time of his separation examination in June 1954, he did not 
report having either neck or back trouble of any kind.  
Disabilities of neither the cervical segment nor the lumbar 
segment of the spine were found at separation.

There is no evidence of arthritis within the first post-
service year, and no basis to presume its onset in service.  

The post-service treatment records include X-ray findings in 
October 1968 of the L5-S1 space being partially reduced-
i.e., first degree spondylolisthesis.  There have been no 
reports of symptomatology between the time of service, and 
these initial findings.  

The report of a November 1994 VA examination includes 
diagnoses of several disabilities of the cervical and lumbar 
segments of the spine.  The examiner noted that the Veteran 
had tripped over a rock and fell while walking in 1989.  The 
Veteran subsequently received treatment by a neurology 
specialist for cervical spondylosis with radiculopathy, 
lumbar spondylosis with radiculopathy, diabetic neuropathy, 
and for spondylolisthesis of L4-L5 with radiculopathy.  

Private treatment records reflect that the Veteran's 
disabilities of the cervical and lumbar segments of the spine 
were further aggravated by a motor vehicle accident in July 
2000.
 
X-rays taken of the lumbar spine in April 2001 revealed mild 
degenerative disc disease, as well as degenerative changes.

In December 2002, the Veteran testified that a reference in 
his service treatment records to "precordial pain with 
radiation and numbness" was due to his back disease.  The 
Veteran is competent to testify on factual matters of which 
he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  More recent medical records include 
an assessment of chronic back pain with left leg 
radiculopathy.

Records show complaints of increasing neck pain, radiating to 
the head and both hands, in July 2003.

X-rays taken in January 2007 reveal degenerative changes, 
paravertebral muscle spasm, and sclerosis of the cervical 
spine.

The Veteran underwent a VA examination in June 2009.  The 
examiner reviewed the claims file, including the service 
treatment records; and noted X-ray findings of 
spondylolisthesis of the lumbar spine several years after 
active service.  The examiner also noted that service 
treatment records, including the separation examination, were 
silent as to any cervical or lumbar disability; and indicated 
that the "precordial pain with radiation" noted in service 
was unrelated to the cervical or lumbar spine.  Based on the 
evidence of record, the examiner opined that it is not at 
least as likely as not that the Veteran's disabilities of the 
cervical and lumbar segments of the spine had their onset 
during service, or were incurred or aggravated in service.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

The VA examiner reviewed the entire claims file and cited to 
the negative findings on the separation examination report 
and the absence of complaints of neck and back pain for 
several years following service, which provides a rationale 
for the opinion made.  The VA opinion is factually accurate, 
fully articulated, and contains sound reasoning; it is 
clearly the most probative evidence regarding the etiology of 
current neck and back pathology.  

The Veteran has alleged continuity of symptomatology with 
regard to his disabilities of the cervical and lumbar 
segments of the spine.  His current allegations, however, are 
outweighed by his prior in-service statements denying the 
presence of neck or back problems on the "Report of Medical 
History" he completed in 1954.  Examination of the spine 
prior to separation from service revealed normal findings.  
Furthermore, there is no medical evidence suggesting any 
continuity of neck or back pathology.  The Board notes that 
not only may the Veteran's memory have dimmed with time, but 
self-interest may play a role in the more recent statements. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(interest may affect the credibility of testimony); cf. Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Furthermore, the 
Veteran did not submit a claim of entitlement to service 
connection for disabilities of the cervical and lumbar 
segments of the spine until 2001.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a Veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).  The Board finds this evidence weighs against a 
finding that the Veteran experienced continuous neck or back 
pain since his discharge from active duty.

Hence, the evidence clearly weighs against findings that 
disabilities of the cervical and lumbar segments of the spine 
had their onset in service.  There is no positive etiology 
opinion of record supporting the Veteran's claims or 
challenging the conclusions made in the June 2009 examination 
report.


ORDER

Service connection for lumbar paravertebral myositis, lumbar 
polyradiculopathy, fibromyositis, degenerative joint disease 
of the lumbar spine, spondylosis, spondylolisthesis of L5-S1, 
and spinal canal stenosis of L4-L5, is denied.

Service connection for cervical myositis, cervical 
polyradiculopathy, fibromyositis, bilateral C7 radiculopathy 
and mixed sensory motor polyneuropathy, degenerative joint 
disease of the intervertebral disc at C6-C7, and 
calcification of the ligamentum nuchae, is denied.


REMAND

In July 2009, the AMC granted service connection and assigned 
a 30 percent disability rating for duodenal ulcer disease, 
gastritis and duodenitis, effective October 2002.  The 
Veteran submitted a notice of disagreement (NOD) with the 
assigned rating in August 2009.

The RO or AMC has not issued a statement of the case for the 
claim of an initial disability rating in excess of 30 percent 
for duodenal ulcer disease, gastritis and duodenitis-in 
response to the NOD.  The Board is required to remand the 
claim for the issuance of such a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO or AMC should issue a statement of 
the case (SOC) with regard to the issue 
of an initial disability rating in excess 
of 30 percent for duodenal ulcer disease, 
gastritis and duodenitis.  The Board will 
further consider the issue only if a 
timely substantive appeal is received in 
response to the SOC.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action 


 must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD	
 Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


